 


109 HR 14 IH: To limit the United States share of assessments for the United Nations regular budget.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 14 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Hayworth introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To limit the United States share of assessments for the United Nations regular budget. 
 
 
1.Limitation on the United States share of assessments for United Nations regular budgetSection 11 of the United Nations Participation Act of 1945 (22 U.S.C. 287e–3) is amended by striking 22 percent of the total of all assessed contributions for that budget and inserting the largest assessed contribution of any other permanent member country of the United Nations Security Council.   
 
